Citation Nr: 1504380	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  14-38 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from February 9-14, 2014, for emergency room treatment at Holzer Hospital in Gallipolis, Ohio.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from January 1943 to December 1945 and from March 1947 to September 1948.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Huntington, West Virginia.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses, this local VAMC decided the claim, rather than the local Regional Office (RO), and thus is the Agency of Original Jurisdiction (AOJ).

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725, that is, applying for payment or reimbursement for treatment of a non-service-connected disability, must be the entity that furnished the treatment (the vendor), the Veteran who paid for the treatment, or the person or organization that paid for the treatment on the Veteran's behalf.  38 C.F.R. § 17.1004(a) (West 2014).  Thus, the Veteran has the required standing to bring this appeal, which has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From February 9, 2014, through February 14, 2014, the Veteran received unauthorized emergency room medical services at the Holzer Hospital, a non-VA medical facility, for acute respiratory failure, in turn resulting in the expenses now at issue.

2.  He has entitlement to care or services under a health-plan contract.



CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of these unauthorized medical services provided the Veteran from February 9-14, 2014, for his emergency room treatment at Holzer Hospital in Gallipolis, Ohio.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Because, however, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are inapplicable.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, as discussed below, the law as mandated by statute is dispositive of this appeal.  Therefore, the VCAA is inapplicable for this reason also.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


II.  Reimbursement of Unauthorized Medical Expenses

The Veteran sought treatment for acute respiratory failure at Holzer Hospital at 6:20am on February 9, 2014.  He was brought in by ambulance and there is no indication that prior authorization for this treatment was obtained from VA.  He was observed to have shortness of breath, even at rest.  His family indicated his symptoms had begun 4 days earlier.  He complained of a mild-to-moderate cough with no sputum production, as well as increased wheezing.  Earlier that day, his cough had become "very deep" and he was going to do a nebulizer treatment late in the evening, but was simply too short of breath and needed to be further evaluated.  His relevant medical history included diagnoses of chronic obstructive pulmonary disease (COPD), pneumoconiosis, and asthma.  He was sedated and placed on a ventilator.  The diagnosis was acute hypercapnic respiratory failure, acute exacerbation of congestive heart failure (CHF), and COPD.

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible Veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible Veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible Veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible Veterans with service-connected conditions.

As an initial matter, the Board recognizes the Veteran is 30 percent service-connected for posttraumatic stress disorder (PTSD) and that scars on his left foot are rated as 0-percent disabling, so noncompensable.  The record does not indicate, and it is not claimed, that his treatment at issue was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2014).

The Board therefore must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities.

Under 38 U.S.C.A. § 1725, a Veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A Veteran is an active participant in VA health care if:  1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A Veteran is personally liable for the emergency treatment furnished if: 1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 may be made only if the following eight conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and


(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board concedes that criteria (a), (d), (e), (g), and (h) have been satisfied.  Holzer Hospital is a facility that holds itself out as providing emergency care to the public.  VA records associated with the file show the Veteran has been enrolled in the VA health care system and had received VA treatment within 24 months of the unauthorized treatment at issue.  He has indicated that he has been assessed with costs associated with this treatment.  The condition for which he sought treatment was not caused by an accident or work-related injury.  And, as noted earlier, the unauthorized treatment was not for a service-connected disability.

But, notably, with respect to criterion (f), the term 'health-plan contract' includes an insurance program described in section 1811 of the Social Security act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B).  This refers to the Medicare program administered by the Social Security Administration (SSA).  The record reflects that the Veteran is enrolled in Medicare.  Indeed, a letter from his daughter dated in July 2014 indicates that Medicare was billed for the hospital expenses at issue and paid about 80 percent of the total charges. 

Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the 'Supplementary Information' section, addressing public comments to the proposed regulatory amendments, VA acknowledged a commenter's suggestion that VA remove the term 'or in part' from the current 38 C.F.R. § 17.1002(f).


VA noted that the 2010 statutory changes removed the term 'or in part' from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, 'Section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)...  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.''  VA respectfully declined to make any changes to the regulation based on the received comment.  In other words, if a third party extinguishes only a part of a Veteran's liability for unauthorized treatment, VA may still reimburse the remainder of that liability, provided the other criteria are met.  However, if a health-plan contract extinguishes only a part of the liability, reimbursement of the remainder is barred.

That said, the Board certainly is sympathetic of the Veteran's financial situation and the fact that Medicare did not pay all of his expenses.  Nevertheless, the evidence in this case is unequivocal.  He has a health-plan contract as defined by the statute, and this coverage is a legal bar to payment by VA of his remaining medical expenses.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board does not have authority to grant this claim on an equitable basis and, instead, is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  Accordingly, the Board has no discretion but to deny this claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

This claim of entitlement to payment or reimbursement of the unauthorized medical expenses incurred from February 9-14, 2014, for emergency room treatment at Holzer Hospital in Gallipolis, Ohio, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


